PER CURIAM.
By prior order, this court issued writ of habeas corpus in this cause and required a return from the respondent. In its entirety respondent’s return and the exhibits attached thereto show conclusively that the allegations of the petition for writ of habeas corpus were false and untrue or that they were legally insufficient to support the application for habeas corpus. The writ is accordingly discharged and the petitioner is remanded to the custody of the respondent.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, O’CONNELL and CALDWELL, JJ., concur.